Citation Nr: 0503239	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in November 2003 at 
which time it was remanded for additional evidentiary 
development and to cure a procedural defect.  


FINDINGS OF FACT

1.  The service-connected right knee chondromalacia is 
manifested by pain, but without additional functional loss 
due to pain, weakness, fatigue, or incoordination so as to 
limit flexion to 30 degrees or less or so as to limit 
extension to 15 degrees or more. 

2.  The service-connected right knee chondromalacia is not 
productive of recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for right knee chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5014, 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for his right knee.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case and correspondence 
from the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, a letter dated in March 2004 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the March 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded a VA examination.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee chondromalacia 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The right knee disability has been evaluated a 10 percent 
disabling under Diagnostic Code 5099-5014.  Diagnostic Code 
5014 provides the rating criteria for evaluation of 
osteomalacia.  A note under this Diagnostic Code indicates 
that the disability is to be rated on limitation of motion of 
the affected parts, as degenerative arthritis.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Diagnostic Code 5003 (2004)

Diagnostic Code 5260 provides the rating criteria for 
evaluation of knee disability based on limitation of flexion 
of the leg.  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260 (2004). 

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation must be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261 (2004). 

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (2004).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  



Factual Background

The veteran's claim for an increased rating was received in 
February 2001.  He did not indicate on his application for 
compensation that he had received any post-service treatment 
for his knee.  

The veteran appeared for a VA examination in January 2002.  
He reported that he injured his right knee in June 1970 and 
was treated with a cast for approximately six weeks.  He 
received post-service treatment for his knee at a VA facility 
in 1972 or 1973.  Since that time, he sought no further 
medical treatment.  He reported that he was experiencing pain 
along the medial more than lateral joint lines of the knee.  
He also reported that he had occasional anterior knee pain as 
well as intermittent swelling.  He had difficulty climbing.  
At the time of the examination, he was employed as a 
carpenter.  

Physical examination revealed that the veteran walked with a 
normal gait.  There was no effusion in the right knee.  
Flexion was normal and the veteran was able to fully extend 
his leg.  Tenderness was present to palpation along the 
medial more than lateral joint lines.  The symptoms were 
worse with McMurray's maneuver.  There was no evidence of 
instability.  Mild tenderness was present over the lateral 
patellofemoral margin.  There was also mild patellofemoral 
crepitus.  X-rays revealed minimal degenerative changes.  The 
impression from the examination was history of moderately 
symptomatic patellofemoral syndrome of the right knee and 
medial meniscal tear of the right knee.  

In September 2002, the veteran informed a clinician that his 
knee would pop out on him due to damaged cartilage.  

In October 2002, the veteran indicated that he was unable to 
work as a carpenter building bridges and high-rise buildings 
due to his knee popping and occasionally going out.  

In December 2002, the veteran's representative wrote that the 
veteran experienced instability and popping in his knee.  

In January 2003, the veteran informed a clinician that he had 
chronic right knee pain.  At the time of the examination, the 
knee was asymptomatic but the usual level of pain was 7 out 
of 10.  He used aspirin for treatment.  Physical examination 
revealed no effusion, warmth or edema.  Mild tenderness was 
present to palpation.  The knee was not swollen and there was 
normal range of motion.  The pertinent assessment was right 
knee pain.  The veteran was working as a carpenter.  

A January 2003 report of an X-ray examination of the right 
knee indicated that the veteran reported he had intermittent 
pain which was 9 out of 10.  The X-ray was interpreted as 
revealing a minute tibial osteophyte.  The joint space was 
preserved.  There was no effusion and there was no fracture 
dislocation.  

In February 2003, the veteran reported that the knee pain was 
9 out of 10 at the time of the visit.  He used aspirin for 
pain.  Physical examination revealed no effusion, edema or 
warmth.  There was mild tenderness to palpation.  The knee 
was not swollen and there was a normal range of motion.  The 
pertinent assessment was right knee pain.  

A clinical record dated in April 2003 reveals that the 
veteran complained of right knee pain which was worse with 
climbing.  There was reportedly occasion giving way but no 
locking.  Physical examination revealed some tenderness along 
the medial joint line.  There was positive grinding but 
negative apprehension test.  The range of motion was from 0 
to 140.  McMurray's and Lachman's tests were negative.  The 
knee was stable to valgus and varlrus stress.  X-rays were 
referenced as revealing narrowing of the medial joint line.  
The assessment was degenerative joint disease of the knee.  A 
knee brace was ordered.  

In July 2003 the veteran was still employed as a carpenter.  
He reported that the level of pain in his knee was the same 
as at the time of the last visit.  He treated the pain with 
aspirin.  Physical examination revealed some tenderness to 
palpation.  There was no edema, effusion or warmth.  The 
range of motion was noted to be normal.  The impression was 
right knee pain.  

A July 2003 X-ray was interpreted as revealing no osseous 
articular or soft tissue abnormality.  There was no effusion 
or recent fracture.  The impression was normal examination.  

In July 2003 the veteran was provided a hinged knee brace.  
It was noted that the brace was due to stability concerns of 
the medial ligament and pain from old trauma to the knee.  

In July 2003 physical examination revealed no effusion, or 
warmth.  There was mild tenderness to palpation.  The knee 
was not swollen.  The knee had normal range of motion.  The 
pertinent assessment was right knee pain.  

A separate clinical record dated in July 2003 indicates that 
the veteran reported knee pain which was worse with climbing.  
There was occasional giving way but no locking.  Physical 
examination revealed tenderness in the medial joint line, a 
positive grind and negative apprehension test.  The range of 
motion was from 0 to 140.  McMurray's and Lachman's tests 
were negative.  The knee was stable to valgus and varlrus 
stress.  It was noted that X-rays revealed a midal shifting 
patella and a knee brace was provided for support.  

Analysis

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5003 based on the presence of painful or 
limited motion of a major joint or group of minor joints.  
The objective evidence of record demonstrates that the right 
knee disability is manifested by complaints of pain.  
However, this evidence also demonstrates that the veteran had 
a full range of motion in the knee every time it was 
evaluated.  As such, an increased rating is not warranted 
when the knee is evaluated under Diagnostic Codes 5260 and 
5261.  

The Board notes the veteran has reported the presence of 
instability in the knee.  The Board finds, however, that the 
veteran is a layperson.  As such, he is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the etiology of any knee 
instability is without probative value.  The Board further 
notes that VA has provided the veteran with a knee brace, 
based at least in part, on concerns of instability.  The 
Board finds, however, that there is no objective evidence of 
the presence of instability in the knee.  Clinical evaluation 
of the knee in April 2003 and July 2003 reveal the knee to be 
stable.  While a VA clinical record makes reference to a 
shifting patella noted on X-ray, interpretation of the X-ray 
examinations of record by radiologist do not indicate the 
presence of any abnormality other than minute tibial 
osteophyte.  The Board finds the preponderance of the 
evidence demonstrates that the veteran's knee is stable.  The 
Board notes there is no evidence of record of any kind 
demonstrating the presence of subluxation of the knee.  
Therefore, a rating is not warranted under Diagnostic Code 
5257.  

The veteran has indicated that his knee disability increased 
while climbing.  There is no other indication, however, that 
he experiences pain on use or during flares that would limit 
the range of motion.  The Board notes that, in February 2003, 
the veteran reported that his knee pain was 9 out of 10 at 
that time.  Presumably, this is at or near the highest level 
of pain associated with the disability.  However, the veteran 
still had a full range of motion on physical examination at 
that time.  The Board notes the RO has already awarded 
compensation to the veteran based on painful motion.  The 
Board finds an increased rating is not warranted upon 
consideration of 38 C.F.R. §§ 4.40, 4.45 and the holdings in 
Deluca.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the veteran has alleged that he 
was unemployable as a result of the knee disability, the most 
recent evidence of record indicates that he was still 
employed.  There is no evidence of record indicating that the 
service-connected knee disability has required any 
hospitalization other than the initial treatment.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


